Citation Nr: 1230325	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease, L4-5, herein "low back disability."

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right S1 sensory radiculopathy also claimed as numbness and tingling sensation, bilateral feet and legs, herein "radiculopathy of the right lower extremity."

3.  Entitlement to a compensable disability rating for service-connected migraine headaches.

4.  Entitlement to service connection for radiculopathy of the left lower extremity, also claimed as numbness and tingling sensation, feet and legs as secondary to service-connected degenerative disc disease, L4-5, herein "radiculopathy of the left lower extremity."




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which took temporary jurisdiction of the Veteran's case, and a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to testify at a videoconference hearing before the Board in June 2012, but cancelled the hearing and did not request to be rescheduled.  See VA Form 21-4138, dated June 2012.  The request for a hearing on his appeal is considered withdrawn and no further action is necessary.  38 C.F.R. § 20.704(e) (2011).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In the March 2009 rating decision, the RO granted service connection for radiculopathy of the right lower extremity, assigning a 10 percent rating, and service connection for migraine headaches, assigning a noncompensable rating.  In May 2009, the Veteran filed a Notice of Disagreement with respect to these issues; in August 2010 the RO issued a Statement of the Case (SOC).  In December 2010, the Veteran and his representative submitted a "claim" for increased ratings for radiculopathy of the right lower extremity and migraine headaches.  In March 2011, the RO sent the Veteran a letter advising him that they were unable to process his claim as these issues were currently under appeal.

Generally, a Substantive Appeal must be filed within sixty days from the date that the Agency of Original Jurisdiction mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b)(1).  As the rating decision was dated March 2009, and the SOC August 2010, the December 2010 statement is, on its face, untimely.  However, the Court has held that an untimely filed Substantive Appeal is not a jurisdictional bar to Board review, and it is thus within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  Because the RO informed the Veteran that these issues were on appeal, the Board finds that there is good cause to construe the Veteran's December 2010 statement as a Substantive Appeal and waive the issue of timeliness since the issues have been treated as if they were part of his timely filed Substantive Appeal.  See Percy, 23 Vet. App. at 44-46.  Thus, the requirement that the Veteran file a timely Substantive Appeal as to these issues is waived and the Board will exercise jurisdiction over the Veteran's increased ratings claims for radiculopathy of the right lower extremity and migraine headaches.  See id.

The issue of entitlement to service connection for radiculopathy of the left lower extremity, also claimed as numbness and tingling sensation, feet and legs as secondary to service-connected degenerative disc disease, L4-5, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a June 2012 written statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal regarding entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease, L4-5.

2.  The Veteran's radiculopathy of the right lower extremity is manifested throughout the rating period on appeal by no more than incomplete, mild paralysis of the sciatic nerve.

3.  The Veteran's migraine headaches throughout the rating period on appeal do not manifest as prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal regarding entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease, L4-5, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an initial rating higher than 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.124a, Diagnostic Code (DC) 8520 (2011).

3.  The criteria for a compensable rating for service-connected migraine headaches have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.124a, DC 8100 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
Before addressing the merits of the issues decided herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.
The Veteran's increased rating claims for radiculopathy of the right lower extremity and migraine headaches arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.
Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records are of record.  Neither the Veteran nor his representative has identified any outstanding VA or non-VA treatment records that have not otherwise been obtained and included with the record.

In December 2006 the Veteran underwent a VA examination for his low back disability, which also addressed his radiculopathy of the right lower extremity and noted his migraine headaches.  In December 2008, the Veteran was afforded a VA orthopedic examination for his radiculopathy of the right lower extremity and a VA neurology examination for his migraine headaches.  The Board finds these VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.
Recognition is given to the fact that the most recent reports of the above disabilities are now in excess of three years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the December 2008 VA examinations.  The Veteran does not contend otherwise.  
For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

II.  Low Back Claim

In a June 2012 written statement, the Veteran indicated that he wished to withdraw his claim pertaining to his low back disability.  See VA Form 21-4138, dated June 2012.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  The Veteran has properly withdrawn his appeal pertaining to his low back disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  

III.  Increased Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, staged ratings are not appropriate, as the evidence of record since the time the Veteran was awarded service connection does not reflect a variance in the severity of his disabilities. 


A.  Radiculopathy of the Right Lower Extremity

The Veteran is service-connected for radiculopathy of the right lower extremity, effective October 31, 2006, and rated at 10 percent disabled under DC 8520.  Under this code, a 10 percent rating is assigned when there is mild incomplete paralysis of the sciatic nerve; a 20 percent rating for moderate incomplete paralysis of the sciatic nerve; 40 percent for moderately severe incomplete paralysis; and a 60 percent for severe incomplete paralysis with marked muscle atrophy.  A maximum 80 percent rating requires complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of knee weakened or lost.  38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the words "slight," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis. 38 C.F.R. § 4.124  (2011).

At the December 2006 VA examination, the Veteran reported stiffness and pain radiating down his right and left hips to his legs and right heel pain and stiffness due to an epidural given to him for his back pain.  He described the pain as burning, aching and cramping and rated it as 8/10.  The Veteran stated that rest and medication relieved his discomfort.  His gait was within normal limits and he did not require an assistive device for ambulation.  Neurological testing of the lower extremities revealed motor function and sensory function both within normal limits.

At the Veteran's December 2008 orthopedic VA examination, neurologic testing showed a light touch response of 1/2, indicating an impaired response and S1 nerve root decrease based on subjective reply.  Position sense was normal and no abnormal sensation was present.  Muscle tone was normal and muscle atrophy was not found.  The Veteran's gait was normal, but he reported he was unable to heel walk on the right due to numbness.  Lasegue's sign testing was negative.  Motor examination reflected normal hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension, bilaterally.  Reflex examination showed 1+ hypoactive responsiveness for the bilateral knees and ankles.  The assessment of needle electromyography and nerve conduction studies revealed no electrodiagnostic evidence of peripheral neuropathy of the lower extremities and no electrodiagnostic evidence of lumbar radiculopathy in limb muscles tested by monopolar needle electromyography.  There was electrodiagnostic evidence suggestive of right S1 sensory radiculopathy (absent S1 H reflex on right compared to left), leading the examiner to a diagnosis of right S1 sensory radiculopathy.  The December 2008 neurology examination noted a slightly altered pin sensation in the right lateral heel.

Subsequent VA treatment notes document the Veteran's complaints of "intermittent" pain related to his radiculopathy of the right lower extremity.  Notably, in an August 2010 treatment note, the examiner indicated that the Veteran was not experiencing any interference with his activities of daily living or work performance.

The Veteran's overall neurological symptomatology is essentially confined to subjective complaints of intermittent pain with some decrease in light touch response.  There is no evidence of a change in reflexes or muscle atrophy.  Neurological testing has been consistently normal.  Again, the pain is intermittent rather than constant and, by his own admission, does not interfere with his activities of daily living or work.  

In light thereof, there is simply no basis to award a 20 percent rating.  In this regard, the medical evidence demonstrates only a "mild" level of neuropathy, but no worse.  Upon neurological examination, the Veteran exhibited mostly normal results, with only a slight impairment present.  Such findings do not rise to the level of moderate incomplete paralysis.  Indeed, the Board finds that the currently assigned 10 percent rating appropriately reflects the clinically established impairment experienced by the Veteran. 

The Board has also considered the statements of the Veteran that his disability is worse throughout the appeal period.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses such as burning, aching and cramping.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  The identification of the degree of paralysis requires medical expertise not possessed by the Veteran or his representative.  However, such competent evidence-concerning the nature and extent of the Veteran's radiculopathy of the right lower extremity-has been provided by the medical personnel who have examined him during the current appeal, who performed testing that objectively established an absence of nerve dysfunction, and who have rendered pertinent clinical findings in conjunction with the evaluation.  The medical findings directly address the criteria under which this disability is evaluated.  

Based on the evidence above, the Board finds that a rating in excess of 10 percent for radiculopathy of the right lower extremity, on a schedular basis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Migraine Headaches

The Veteran is service-connected for migraine headaches, effective October 31, 2006, and rated at 0 percent disabled under DC 8100.  DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Noncompensable ratings are assigned for attacks that are less frequent than those under the 10 percent rating.  38 C.F.R. § 4.124a, DC 8100 (2011).

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, p. 1523 (30th ed. 2003).   


At the December 2008 VA neurology examination, the Veteran reported experiencing about four headaches per month, characterized by throbbing and potential photophobia, but no nausea or vomiting.  He stated he works through his headaches, which last about three hours, and treats them with Naproxen.  He does not take preventative medication.

Subsequent VA treatment notes make little, if any reference to, complaints or treatment relating to migraine headaches.

Based on the above, the Board does not find that the Veteran's migraine headaches meet the criteria for a compensable rating.  Though he has reported experiencing approximately four headaches per month, he has not reported any migraines that are prostrating in nature.  He reports that he is able to continue working despite the occurrence of a headache.  Such does not denote "extreme exhaustion or powerlessness"  and does not rise to the level of severity contemplated by a 10 percent rating.  

The Board has also considered the statements of the Veteran that his disability warrants a higher rating.  As discussed in the previous section, the Board must make a credibility determination.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disability according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  Moreover, as noted, the Veteran reports himself that the effect of his headaches is minimal, and that he is able to work through headaches when they occur.  Based on the evidence, the Board finds that a compensable rating is not warranted for the disability on appeal. 

Accordingly, the Board finds that a compensable rating for migraine headaches, on a schedular basis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C. Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected radiculopathy of the right lower extremity and migraine headaches.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture for both radiculopathy of the right lower extremity and migraine headaches is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

D. TDIU

Finally, although the Veteran has submitted evidence of  medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at the December 2008 VA orthopedic examination, he reported fulltime employment as a telemarketer.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

The appeal concerning entitlement to an evaluation in excess of 20 percent for degenerative disc disease, L4-5, is dismissed.

Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial compensable rating for migraine headaches is denied.





(CONTINUED NEXT PAGE)


REMAND

The Veteran seeks entitlement to service connection for radiculopathy of the left lower extremity as secondary to service-connected degenerative disc disease, L4-5.  Before the Board can adjudicate this appeal on the merits, further development is required.

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent lay or medical evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Findings were negative for radiculopathy of the left lower extremity during the December 2008 VA neurological examination.  Since then, the Veteran has routinely complained of left heel pain during the course of VA treatment, with his providers noting such, and that he has S1 radiculopathy which may require neurosurgery at some point.  See VA treatment notes dated August 2010, December 2010, March 2011 and July 2011.

On remand, a VA examination and opinion should be obtained evaluating whether the Veteran currently has radiculopathy of the left lower extremity, and, if so, the etiology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess whether the Veteran has radiculopathy of the left lower extremity, and, if so, the etiology.  All necessary tests and studies should be performed, including a neurological examination, and the examiner should describe in detail all symptomatology associated with the condition, including the severity of any paralysis detected.
 
The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner must state whether or not the Veteran experiences a neurological disability of the left lower extremity, to include radiculopathy.  If such a disability is diagnosed, the examiner should express an opinion regarding the likely etiology of the Veteran's claimed radiculopathy of the left lower extremity, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related to his service-connected degenerative disc disease, L4-5, or is otherwise causally related to service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


